Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application No. 16/901,258 filed on 06/15/2020. This application is a continuation of 16/292,533 filed on 03/05/2019 (now US patent 10687340), which is a continuation of 15/236,573 filed on 08/15/2016 (now US patent 10264588), which claims benefit of provisional application No. 62/207,033 filed on 08/19/2015. Claims 1-20 are pending.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5: should read, “The device of claim 1, wherein the operations comprise: determining a number of signals being detected, wherein each of the signals corresponds to one other device to which the device is able to connect; and issuing an alert when the number of signals is less than a specified threshold[[,]].”
Appropriate correction/s is/are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 9-12, 15-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, 15, and 18 of US 10,264,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 10,264,588 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,264,588 B2.  

Instant Application 16/901,258
Patent US 10,264,588 B2
1. A device, comprising: a processor; and memory comprising instructions that when executed by the processor perform operations comprising: 



detecting a first signal having a first frequency and emitted from a first device and a second signal having a second frequency and emitted from a second device; 
determining whether to connect to the first device or the second device based upon the first frequency and the second frequency when the first frequency is different than the second frequency; and 























when the first frequency is the same as the second frequency, determining whether to connect to the first device or the second device based upon a property of the first signal and a property of the second signal different than frequency.  
1. A system for automatic formation of a wireless sensor network, comprising: a hub device comprising: a processor; and memory comprising instructions that when executed by the processor perform operations comprising: 
iteratively utilizing a sequence of frequencies until a first master device advertising an available address for slave devices to join is identified, the first master device comprising at least one of a gateway device or a second hub device advertising a pathway connection to the gateway device through a wireless sensor network, wherein each frequency of the sequence of frequencies is associated with a specified number of hops such that a frequency at which the first master device is advertising is indicative of a number of hops to the gateway device from the first master device; 
responsive to identifying the first master device, establishing a first communication channel, where the hub device is a first slave device for the first communication channel, with the first master device; and 
advertising availability of a second communication channel, where the hub device is a second master device for the second communication channel, for connection to by slave devices, 
the second master device configured to forward event data, received over the second communication channel from a connected slave device, over the first communication channel to the first master device for transmission to the gateway device.
4. The system of claim 1, the operations comprising: responsive to identifying the first master device and a new master device advertising available addresses for a frequency, selecting either the first master device or the new master device for establishing the first communication channel based upon at least one of a signal strength criteria, a load criteria, or operational statistics associated with at least one of the first master device or the new master device.
2. The device of claim 1, wherein the property of the first signal is signal strength of the first signal and the property of the second signal is signal strength of the second signal.  
4. The system of claim 1, the operations comprising: responsive to identifying the first master device and a new master device advertising available addresses for a frequency, selecting either the first master device or the new master device for establishing the first communication channel based upon at least one of a signal strength criteria, a load criteria, or operational statistics associated with at least one of the first master device or the new master device.
3. The device of claim 1, wherein: the memory comprises an ordered arrangement of frequencies, and determining whether to connect to the first device or the second device based upon the first frequency and the second frequency comprises: 

determining to connect to the first device when the first frequency is designated with a higher priority on the ordered arrangement of frequencies than the second frequency, and determining to connect to the second device when the second frequency is designated with the higher priority on the ordered arrangement of frequencies than the first frequency.  






5. The system of claim 1, the operations comprising: utilizing a first frequency before a second frequency based upon the first frequency being less than the second frequency.
4. The device of claim 1, wherein: the first signal comprises information pertaining to a load on the first device, the second signal comprises information pertaining to a load on the second device, and the property of the first signal is the information pertaining to the load on the first device and the property of the second signal is the information pertaining to the load on the second device.  
4. The system of claim 1, the operations comprising: responsive to identifying the first master device and a new master device advertising available addresses for a frequency, selecting either the first master device or the new master device for establishing the first communication channel based upon at least one of a signal strength criteria, a load criteria, or operational statistics associated with at least one of the first master device or the new master device.


5. The device of claim 1, wherein the operations comprise: determining a number of signals being detected, wherein each of the signals corresponds to one other device to which the device is able to connect; and issuing an alert when the number of signals is less than a specified threshold[[,]].  

6. The device of claim 1, wherein the operations comprise: generating a third signal having a third frequency upon connecting to the first device or the second device, wherein: the third frequency is different than the first frequency when the device is connected to the first device, and the third frequency is different than the second frequency when the device is connected to the second device.  
(From 1). advertising availability of a second communication channel, where the hub device is a second master device for the second communication channel, for connection to by slave devices.
7. The device of claim 1, wherein the operations comprise: receiving, from the first device, a first duty cycle after connecting to the first device, the first duty cycle specifying a first timing sequence for switching between an awake state and a sleep state; and receiving, from the second device, a second duty cycle after connecting to the second device, the second duty cycle specifying a second timing sequence for switching between the awake state and the sleep state.  

8. The device of claim 7, wherein the first timing sequence is different than the second timing sequence.  

9. A method, comprising: 




























transmitting a timing signal to a first device; receiving an acknowledgement receipt from the first device acknowledging receipt of the timing signal; 




evaluating the acknowledgement receipt to determine whether the first device has a set of event data for transmission; and 




in response to determining that the first device has the set of event data, transmitting a series of timing signals to the first device, wherein the series of timing signals triggers the first device to transmit the set of event data.  
15. A method for power management of a wireless sensor network, comprising: 
establishing a first communication channel by detecting a broadcast signal having a first frequency, where a hub device is a first slave device for the first communication channel, with a first master device of a wireless sensor network, and
where the first frequency is indicative of a first number of hops between the first master device and a gateway device of the wireless sensor network; 
establishing a second communication channel by broadcasting a signal having a second frequency, where the second frequency is indicative of a second number of hops between the hub device and the gateway device, where the second number is greater than the first number by one, and 
where the hub device is a second master device for the second communication channel, for connection to by slave devices, the first communication channel used for forwarding event data, received from a connected slave device over the second communication channel, to the gateway device; 
broadcasting timing signals, according to a duty cycle, over the second communication channel for one or more connected slave devices, the broadcasting comprising: transitioning into an awakened state based upon the duty cycle indicating that a new timing signal is to be broadcast; 
while in the awakened state: broadcasting the new timing signal to the one or more connected slave devices; and listening for acknowledgement messages from the one or more connected slave devices; and transitioning into a sleep state based upon completion of acknowledgement message processing; and 
responsive to receiving, over the second communication channel, an acknowledgement message, comprising event data, from the connected slave device in response to a timing signal, 
forwarding the event data to the first master device for transmission to the gateway device.
10. The method of claim 9, comprising: transmitting to the first device a first duty cycle specifying a first timing sequence for switching between an awake state and a sleep state.  
(from 15). broadcasting timing signals, according to a duty cycle, over the second communication channel for one or more connected slave devices, the broadcasting comprising: transitioning into an awakened state based upon the duty cycle indicating that a new timing signal is to be broadcast;
11. The method of claim 10, wherein transmitting the timing signal comprises transmitting the timing signal at a time in which the first device is in the awake state according to the first timing sequence.  
(from 15). while in the awakened state: broadcasting the new timing signal to the one or more connected slave devices; and listening for acknowledgement messages from the one or more connected slave devices;
12. The method of claim 9, comprising: receiving the set of event data in signals having a first frequency; and retransmitting the set of event data to a second device through signals having a second frequency different than the first frequency.  
(from 15). responsive to receiving, over the second communication channel, an acknowledgement message, comprising event data, from the connected slave device in response to a timing signal, forwarding the event data to the first master device for transmission to the gateway device.
13. The method of claim 9, comprising: switching between an awake state and a sleep state according to a first timing sequence; and 

transmitting to the first device a first duty cycle specifying a second timing sequence for switching between the awake state and the sleep state, 


wherein the second timing sequence is different than the first timing sequence.  
(from 15). transitioning into an awakened state based upon the duty cycle indicating that a new timing signal is to be broadcast; 
while in the awakened state: broadcasting the new timing signal to the one or more connected slave devices; and listening for acknowledgement messages from the one or more connected slave devices
14. The method of claim 13, wherein the awake state as specified in the first timing sequence at least partially overlaps the sleep state as specified in the second timing sequence.  

15. A method, comprising: 



































transitioning from a sleep state to an awake state according to a first duty cycle; monitoring communication traffic while in the awake state; 















determining that the communication traffic exceeds a specified threshold; and adjusting from the first duty cycle to a second duty cycle responsive to determining that the communication traffic exceeds the specified threshold.  
15. A method for power management of a wireless sensor network, comprising: 
establishing a first communication channel by detecting a broadcast signal having a first frequency, where a hub device is a first slave device for the first communication channel, with a first master device of a wireless sensor network, and
where the first frequency is indicative of a first number of hops between the first master device and a gateway device of the wireless sensor network; 
establishing a second communication channel by broadcasting a signal having a second frequency, where the second frequency is indicative of a second number of hops between the hub device and the gateway device, where the second number is greater than the first number by one, and 
where the hub device is a second master device for the second communication channel, for connection to by slave devices, the first communication channel used for forwarding event data, received from a connected slave device over the second communication channel, to the gateway device;
broadcasting timing signals, according to a duty cycle, over the second communication channel for one or more connected slave devices, the broadcasting comprising: 
transitioning into an awakened state based upon the duty cycle indicating that a new timing signal is to be broadcast; while in the awakened state: broadcasting the new timing signal to the one or more connected slave devices; and listening for acknowledgement messages from the one or more connected slave devices; and 
transitioning into a sleep state based upon completion of acknowledgement message processing; and 
responsive to receiving, over the second communication channel, an acknowledgement message, comprising event data, from the connected slave device in response to a timing signal, forwarding the event data to the first master device for transmission to the gateway device.
18. The method of claim 15, comprising: responsive to determining that communication traffic over the second communication channel exceeds a threshold, increasing the duty cycle.
15. A method, comprising: 





































transitioning from a sleep state to an awake state according to a first duty cycle; monitoring communication traffic while in the awake state; 








determining that the communication traffic exceeds a specified threshold; and adjusting from the first duty cycle to a second duty cycle responsive to determining that the communication traffic exceeds the specified threshold.  
1. A system for automatic formation of a wireless sensor network, comprising: a hub device comprising: a processor; and memory comprising instructions that when executed by the processor perform operations comprising: 
iteratively utilizing a sequence of frequencies until a first master device advertising an available address for slave devices to join is identified, the first master device comprising at least one of a gateway device or a second hub device advertising a pathway connection to the gateway device through a wireless sensor network, wherein each frequency of the sequence of frequencies is associated with a specified number of hops such that a frequency at which the first master device is advertising is indicative of a number of hops to the gateway device from the first master device; 
responsive to identifying the first master device, establishing a first communication channel, where the hub device is a first slave device for the first communication channel, with the first master device; and 
advertising availability of a second communication channel, where the hub device is a second master device for the second communication channel, for connection to by slave devices, 
the second master device configured to forward event data, received over the second communication channel from a connected slave device, over the first communication channel to the first master device for transmission to the gateway device.
3. The system of claim 1, the operations comprising: transitioning into an awakened state based upon a duty cycle indicating that a new timing signal is to be broadcast; while in the awakened state: broadcasting the new timing signal to one or more connected slave devices; and listening for acknowledgement messages from the one or more connected slave devices; and transitioning into a sleep state based upon completion of acknowledgement message processing.
12. The system of claim 1, the operations comprising: responsive to determining that communication traffic of the second communication channel exceeds a threshold, increasing a duty cycle used for broadcasting timing signals over the second communication channel.
16. The method of claim 15, comprising: transmitting the second duty cycle to one or more devices responsive to adjusting from the first duty cycle to the second duty cycle.  
(From 15). broadcasting the new timing signal to the one or more connected slave devices.
17. The method of claim 15, comprising: determining a number of signals being detected, wherein each of the signals corresponds to one other device; and if the number of signals is less than a specified threshold, issuing an alert.

18. The method of claim 15, comprising: detecting a first signal having a first frequency and emitted from a first device and a second signal having a second frequency and emitted from a second device; and determining whether to connect to the first device or the second device based upon the first frequency and the second frequency when the first frequency is different than the second frequency.  
(From 1). iteratively utilizing a sequence of frequencies until a first master device advertising an available address for slave devices to join is identified, wherein each frequency of the sequence of frequencies is associated with a specified number of hops such that a frequency at which the first master device is advertising is indicative of a number of hops to the gateway device from the first master device. 
19. The method of claim 18, comprising: when the first frequency is the same as the second frequency, determining whether to connect to the first device or the second device based upon a property of the first signal and a property of the second signal different than frequency.  
4. The system of claim 1, the operations comprising: responsive to identifying the first master device and a new master device advertising available addresses for a frequency, selecting either the first master device or the new master device for establishing the first communication channel based upon at least one of a signal strength criteria, a load criteria, or operational statistics associated with at least one of the first master device or the new master device.
20. The method of claim 18, comprising: generating a third signal having a third frequency upon connecting to the first device or the second device, wherein: the third frequency is different than the first frequency when connected to the first device, and the third frequency is different than the second frequency when connected to the second device.  
(From 1). advertising availability of a second communication channel, where the hub device is a second master device for the second communication channel, for connection to by slave devices.



Claim 1 of the instant application merely broadens the scope of claim 4 of US 10,264,588 B2. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 
The “determining whether to connect to the first device or the second device based upon the first frequency and the second frequency” in the instant application is equivalent to “identifying the first master device” based on “iteratively utilizing a sequence of frequencies,  wherein each frequency of the sequence of frequencies is associated with a specified number of hops such that a frequency at which the first master device is advertising is indicative of a number of hops to the gateway device from the first master device” in claim 1 of US 10,264,588 B2, because the selection the first device or the second device is made based on a priorities associated with the respective frequencies which may be determined based on the number of hops associated with each frequency. 
The “determining whether to connect to the first device or the second device based upon a property of the first signal and a property of the second signal” in the instant application is equivalent to “selecting either the first master device or the new master device for establishing the first communication channel based upon at least one of a signal strength criteria, a load criteria” in claim 4 of US 10,264,588 B2, because signal strength is an example of the property of the signal. Claim 4 of US 10,264,588 B2 indicates that the first master device and the new master device advertise available addresses for the same frequency.

Claim 2 of the instant application merely broadens the scope of claim 4 of US 10,264,588 B2. 

Claim 3 of the instant application merely broadens the scope of claim 5 of US 10,264,588 B2. The “ordered arrangement of frequencies” in the instant application is equivalent to “utilizing a first frequency before a second frequency based upon the first frequency being less than the second frequency”, because in each case the frequencies are arranged in an order.

Claim 4 of the instant application merely broadens the scope of claim 4 of US 10,264,588 B2, which indicates “a load criteria” as one of the options for the property of a signal.

Claim 6 of the instant application merely broadens the scope of claim 1 of US 10,264,588 B2. The “generating a third signal having a third frequency” in the instant application is an obvious variant of “advertising availability of a second communication channel” in claim 1 of 10,264,588 B2, because the first frequency associated with first device and the second frequency associated with the second device may be candidates for serving as a master device for the hub device, whereas the third signal having a third frequency may be intended to advertise the availability of the hub device to the slave devices.

Claim 9 of the instant application merely broadens the scope of claim 15 of US 10,264,588 B2. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 
The receiving of acknowledgement indicating event data in response to a first timing signal, and receiving event data in response to a second timing signal is an obvious variant of receiving event data along with acknowledgment in response to a timing signal in claim 15 of US 10,264,588 B2.

Claims 10-11 of the instant application merely broaden the scope of claim 15 of US 10,264,588 B2.

Claim 12 of the instant application merely broadens the scope of claim 15 of US 10,264,588 B2. The “retransmitting the set of event data to a second device” in the instant application is equivalent to “forwarding the event data to the first master device” in claim 15 of US 10,264,588 B2.

Claim 15 of the instant application merely broadens the scope of claim 18 of US 10,264,588 B2. The “adjusting from the first duty cycle to a second duty cycle” in the instant application is an obvious variant of  “increasing the duty cycle” in claim 18 of US 10,264,588 B2.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 15 is also rejected over claim 3 of US 10,264,588 B2 in view of claim 12 of US 10,264,588 B2. The “monitoring communication traffic” in the instant application is equivalent to “listening for acknowledgement” in claim 3 of US 10,264,588 B2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of US 10,264,588 B2, based on claim 12 of US 10,264,588 B2 and broaden the scope, to derive the limitations of claim 15, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by adjusting duty cycle to accommodate traffic in order to ensure communication of event data from sensors to a hub device in a sensor network.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 


It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 16 of the instant application merely broadens the scope of claim 18 of US 10,264,588 B2. “transmitting the second duty cycle to one or more devices” in the instant application is an obvious variant of “broadcasting the new timing signal to the one or more connected slave devices” in claim 18 (via claim 15) of US 10,264,588 B2.

Claim 18 is rejected over claim 3 of US 10,264,588 B2 in view of claim 12 of US 10,264,588 B2. Claims 3 and 12 of US 10,264,588 B2 disclose the limitations of claim 15 as set forth.
Regarding the additional features in claim 18, the “determining whether to connect to the first device or the second device based upon the first frequency and the second frequency” in the instant application is equivalent to “identifying the first master device” based on “iteratively utilizing a sequence of frequencies,  wherein each frequency of the sequence of frequencies is associated with a specified number of hops such that a frequency at which the first master device is advertising is indicative of a number of hops to the gateway device from the first master device” in claim 3 (through parent claim 1) of US 10,264,588 B2, because the selection the first device or the second device is made based on a priorities associated with the respective frequencies which may be determined based on the number of hops associated with each frequency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 3 and 12 of US 10,264,588 B2, as applied to claim 15 of the instant application based on the above further teachings from claim 3 (through parent claim 1) of US 10,264,588 B2, to derive the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to establish reliable communication paths in a sensor network according to the least number of hops.

Claim 19 is rejected over claim 3 of US 10,264,588 B2 in view of claim 12 of US 10,264,588 B2, and further in view of claim 4 of US 10,264,588 B2. Claims 3 and 12 of US 10,264,588 B2 disclose the limitations of claim 18 as set forth. But claims 3 and 12 of US 10,264,588 B2 do not disclose determining whether to connect to the first device or the second device based upon a property of the first signal and a property of the second signal.
However, the “determining whether to connect to the first device or the second device based upon a property of the first signal and a property of the second signal” in claim 19 of the instant application is equivalent to “selecting either the first master device or the new master device for establishing the first communication channel based upon at least one of a signal strength criteria, a load criteria” in claim 4 of US 10,264,588 B2, because signal strength is an example of the property of the signal. Claim 4 of US 10,264,588 B2 indicates that the first master device and the new master device advertise available addresses for the same frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 3 and 12 of US 10,264,588 B2 as applied to claim 18 based on the above teaching from claim 4 of US 10,264,588 B2, to derive the limitations of claim 19, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to establish reliable communication paths in a sensor network according to signal quality.

Claim 20 is rejected over claim 3 of US 10,264,588 B2 in view of claim 12 of US 10,264,588 B2. Claims 3 and 12 of US 10,264,588 B2 disclose the limitations of claim 18 as set forth. Regarding the additional features in claim 20, the “generating a third signal having a third frequency” in the instant application is an obvious variant of “advertising availability of a second communication channel” in claim 12 (through parent claim 1) of 10,264,588 B2, because the first frequency associated with first device and the second frequency associated with the second device are candidate for serving as a master device for the hub device, whereas the third signal having a third frequency may be intended to advertise the availability of the hub device to the slave devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 3 and 12 of US 10,264,588 B2 as applied to claim 18 of the instant application based on the above further teachings from claim 12 (through parent claim 1) of US 10,264,588 B2, to derive the limitations of claim 20, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by advertising availability of a communication channel at a particular frequency in order to ensure communication of event data from sensor devices to the master device via reliable communication paths in a sensor network.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US 10,264,588 B2 in view of Popa et al. (US 9591525 B2; hereinafter “Popa”).

Regarding claim 5, claim 4 of US 10,264,588 B2 discloses the limitations of claim 1 as set forth above. But claim 4 of US 10,264,588 B2 does not disclose “determining a number of signals being detected, wherein each of the signals corresponds to one other device to which the device is able to connect; and issuing an alert when the number of signals is less than a specified threshold”.
However, in the same filed of endeavor, Popa discloses maintaining traffic statistics in order to facilitate rearranging of network nodes based on traffic conditions and issuing an alert when one of those statistics breach a specified threshold  (Col. 4, Lines 15-20, and Fig. 1: the controlling device (= a master or a hub) may store or retrieve other statistics such as percentage of bandwidth usage, percentage of isolated devices among all devices, etc., that are associated with the network and send a warning or alert to an administrator if one or more of these other statistics reach respective predetermined threshold(s). This facilitates the administrator to decide whether to add new supporting hardware for improving the bandwidth of the network and/or to physically re-arrange or re-locate some of the devices in the network.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4 of US 10,264,588 B2 based on the above teaching from Popa, to derive “determining a number of signals being detected, wherein each of the signals corresponds to one other device to which the device is able to connect; and issuing an alert when the number of signals is less than a specified threshold”, and broaden the scope to obtain the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by tracking traffic load and modifying duty cycle when necessary in order to maintain reliable communication paths in a sensor network.  

Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US 10,264,588 B2 in view of Taghavi Nasrabadi et al. (US 20120250731 A1; hereinafter “Taghavi Nasrabadi”).

Regarding claims 7-8, claim 4 of US 10,264,588 B2 discloses the limitations of claim 1 as set forth above. The term “duty cycle” in the instant application as well as in claim 1 of US 10,264,588 B2 indicates the timing sequence for switching between the awake state and the sleep state. But claim 4 of US 10,264,588 B2 does not disclose different timing sequences for the first duty cycle and the second duty cycle. 
However, in the same filed of endeavor, Taghavi Nasrabadi discloses that a first duty cycle of a first sensor device in a sensor network may be different from a second duty cycle of a second sensor device ([0035] certain of the devices described herein may implement the 802.11ah standard, for example. Such devices, whether used as an STA or AP or other device, may be used for smart metering or in a smart grid network. Such devices may provide sensor applications or be used in home automation. [0061] In some aspects, a plurality of the STAs 106 may perform monitoring at a similar time for signals from the AP 104 indicating whether a subsequent communication will be transmitted to one or more of the STAs 106. For example, a plurality of the STAs 106 could listen for an identifying signal during a beacon time. In one aspect, there is a block of time in which all paging messages are transmitted, for example a 2 millisecond period after every 10 beacons are transmitted. Thus, the duty cycle of the wireless device 202 may partially or wholly overlap with the duty cycle of another wireless device in the wireless communication system 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4 of US 10,264,588 B2 based on the above teaching from Taghavi Nasrabadi and broaden the scope, to derive “receiving, from the first device, a first duty cycle after connecting to the first device, the first duty cycle specifying a first timing sequence for switching between an awake state and a sleep state; and receiving, from the second device, a second duty cycle after connecting to the second device, the second duty cycle specifying a second timing sequence for switching between the awake state and the sleep state, and wherein the first timing sequence is different than the second timing sequence”, because one of the sensor devices may operate as a hub device, and because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring different duty cycles among sensors and hub devices in order to enable event data transmission from the sensors during the awake period of the receiving hub device while conserving power for the sensors to enable minimum awake time of the sensors.  

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US 10,264,588 B2 in view of Taghavi Nasrabadi.

Regarding claims 13-14, claim 15 of US 10,264,588 B2 discloses the limitations of claim 9 as set forth above. “A first device” in the instant application is equivalent to a “a slave device” in claim 15 of US 10,264,588 B2; “a first timing sequence” in the instant application corresponds to “the duty cycle” in claim 15 of US 10,264,588 B2; and “a first duty cycle specifying a second timing sequence” in the instant application is equivalent to “a new timing signal” in claim 15 of US 10,264,588 B2.
But claim 15 of US 10,264,588 B2 does not disclose wherein the second timing sequence is different than the first timing sequence, and wherein the awake state as specified in the first timing sequence at least partially overlaps the sleep state as specified in the second timing sequence. 
However, in the same filed of endeavor, Taghavi Nasrabadi discloses that a first duty cycle and corresponding timing sequence of a first sensor in a sensor network may be different from a second duty cycle and corresponding timing sequence of a second sensor, and that the first duty cycle may at least partially overlap with the second duty cycle ([0035] certain of the devices described herein may implement the 802.11ah standard, for example. Such devices, whether used as an STA or AP or other device, may be used for smart metering or in a smart grid network. Such devices may provide sensor applications or be used in home automation. [0061] In some aspects, a plurality of the STAs 106 may perform monitoring at a similar time for signals from the AP 104 indicating whether a subsequent communication will be transmitted to one or more of the STAs 106. For example, a plurality of the STAs 106 could listen for an identifying signal during a beacon time. In one aspect, there is a block of time in which all paging messages are transmitted, for example a 2 millisecond period after every 10 beacons are transmitted. Thus, the duty cycle of the wireless device 202 may partially or wholly overlap with the duty cycle of another wireless device in the wireless communication system 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 15 of US 10,264,588 B2 as applied to claim 9 of the instant application based on the above teaching from Taghavi Nasrabadi, to derive “wherein the second timing sequence is different than the first timing sequence, and wherein the awake state as specified in the first timing sequence at least partially overlaps the sleep state as specified in the second timing sequence” and thus obtain the limitations of claims 13-14, because one of the sensor devices may operate as a hub device, and because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring different duty cycles among sensors and hub devices in order to enable event data transmission from the sensors during the awake period of the receiving hub device while conserving power for the sensors to enable minimum awake time of the sensors.  

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 10,264,588 B2 in view of claim 12 of US 10,264,588 B2, and further in view of Popa.

Regarding claim 17, claim 3 of US 10,264,588 B2 in view of claim 12 of US 10,264,588 B2 disclose the limitations of claim 15 as set forth. But claims 3 and 12 of US 10,264,588 B2 do not disclose determining a number of signals being detected, wherein each of the signals corresponds to one other device; and if the number of signals is less than a specified threshold, issuing an alert.
However, in the same filed of endeavor, Popa discloses maintaining traffic statistics in order to facilitate rearranging of network nodes based on traffic conditions and issuing an alert when one of those statistics breach a specified threshold  (Col. 4, Lines 15-20, and Fig. 1: the controlling device (= a master or a hub) may store or retrieve other statistics such as percentage of bandwidth usage, percentage of isolated devices among all devices, etc., that are associated with the network and send a warning or alert to an administrator if one or more of these other statistics reach respective predetermined threshold(s). This facilitates the administrator to decide whether to add new supporting hardware for improving the bandwidth of the network and/or to physically re-arrange or re-locate some of the devices in the network.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 3 and 12 of US 10,264,588 B2 as applied to claim 15 based on the above teaching from Popa, to derive “determining a number of signals being detected, wherein each of the signals corresponds to one other device; and if the number of signals is less than a specified threshold, issuing an alert”, and thus obtain the limitations of claim 17, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by tracking traffic load and modifying duty cycle when necessary in order to maintain reliable communication paths in a sensor network.  

Allowable Subject Matter
Claims 1-20 contain allowable subject matter and would be allowed if they overcome the nonstatutory double patenting rejections and claim objections identified in this office action. The prior art of record includes the following documents:
Messinger et al. (US 2010/0008272 A1; hereinafter “Messinger”)
Gaylard et al. (US 2013/0250823 A1; hereinafter “Gaylard”)
Pandey et al. (US 2009/0168703 A1; hereinafter “Pandey”)
Popa et al. (US 9,591,525 B2; hereinafter “Popa”)
Treister et al. (US 2002/0097681 A1; hereinafter “Treister”)
Ashwood-Smith et al. (US 2005/0207376 A1; hereinafter “Ashwood-Smith”)
Dempo (US 2012/0002549 A1)
Rao et al. (US 2010/0103924 A1; hereinafter “Rao”)
Taghavi Nasrabadi et al. (US 20120250731 A1; hereinafter “Taghavi Nasrabadi”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471